Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 1 of 37




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OKLAHOMA

       (1) Suzanne West,
       (2) Jeremy McMillan,                             Case No. 4:20-cv-00101-JED-FHM
       (3) and Ivan Herrera,
           as representatives of a class of similarly
           situated persons, and on behalf of the
           BOK Financial 401(k) Plan,

                   Plaintiffs,

           v.                                           CLASS ACTION COMPLAINT

       (1) BOKF, NA;
       (2) The Retirement Plan Committee of
           BOKF, NA;
       (3) and Cavanal Hill Investment
           Management, Inc.,

                   Defendants.



                                    NATURE OF THE ACTION

         1.      Plaintiffs Suzanne West, Jeremy McMillan, and Ivan Herrera (“Plaintiffs”), as

  representatives of the Class described herein, and on behalf of the BOK Financial 401(k) Plan (the

  “Plan”), bring this action under the Employee Retirement Income Security Act of 1974, as

  amended, 29 U.S.C. § 1001 et seq. (“ERISA”), against Defendants BOKF, NA (“BOK”); The

  Retirement Plan Committee of BOKF, NA (the “Committee”); and Cavanal Hill Investment

  Management, Inc. (“Cavanal Hill”) (collectively, “Defendants”). As described herein, Defendants

  have breached their fiduciary duties and engaged in other unlawful conduct to the detriment of the

  Plan and its participants and beneficiaries. Plaintiffs bring this action to recover all losses caused

  by Defendants’ unlawful conduct, prevent further similar conduct, and obtain other relief as

  provided by ERISA.

                                                    1
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 2 of 37




                                   PRELIMINARY STATEMENT

         2.      Americans have approximately $6.5 trillion invested in private sector defined

  contribution retirement plans, such as 401(k) and 403(b) plans. Defined contribution plans have

  largely replaced defined benefit plans—or pension plans—that were predominant in previous

  generations. Only around 8% of non-union U.S. workers in the private sector participate in a

  defined benefit plan.

         3.      The potential for disloyalty and imprudence is much greater in defined contribution

  plans than in defined benefit plans. In a traditional defined benefit plan, each participant is entitled

  to a fixed monthly pension payment, while the employer is responsible for making sure the plan is

  sufficiently capitalized. In this scenario, the employer determines how to invest the plan’s assets

  and bears all risk related to excessive fees and investment underperformance. See Hughes Aircraft

  Co. v. Jacobson, 525 U.S. 432, 439 (1999). The employer has every incentive to avoid unnecessary

  expenses and remove imprudent investments.

         4.      Defined contribution plan benefits are not so secure. In a defined contribution plan,

  participants’ retirement benefits “are limited to the value of their own investment accounts, which

  is determined by the market performance of employee and employer contributions, less expenses.”

  Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). The employer controls the investments that

  will be offered, yet the employees bear all risk related to excessive fees and investment

  underperformance. The employees do not have the benefit of an employer obliged to fund any

  shortfall due to cost overruns or poor investment performance.

         5.      For financial services employers like BOK, the potential for imprudent and disloyal

  conduct is especially high. Not only do the Plan’s fiduciaries lack a direct incentive to prudently

  vet investment options and minimize costs, Defendants can benefit the company by retaining high-




                                                     2
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 3 of 37




  cost proprietary investment products that a disinterested fiduciary would avoid or remove under

  the same circumstances.

         6.      To safeguard retirement plan participants, ERISA imposes strict fiduciary duties of

  loyalty and prudence upon plan sponsors and other plan fiduciaries. 29 U.S.C. § 1104(a)(1). These

  twin fiduciary duties are “the highest known to the law.” In re Williams Companies ERISA Litig.,

  271 F. Supp. 2d 1328, 1341 (N.D. Okla. 2003) (citation omitted). Fiduciaries must act “solely in

  the interest of the participants and beneficiaries”, 29 U.S.C. § 1104(a)(1)(A), and with the “care,

  skill, prudence, and diligence” that would be expected in managing a plan of similar scope. 29

  U.S.C. § 1104(a)(1)(B).

         7.      Defendants have failed to administer the Plan in the interest of participants and

  failed to employ a prudent process for managing the Plan. Instead, Defendants manage the Plan

  for the benefit of BOK at the expense of Plan participants. Defendants employ BOK and its

  subsidiary, Cavanal Hill, to manage key investment options for Plan participants: the target-date

  funds and the capital preservation option (among others). These investment options are designed

  for the least sophisticated, and thus most vulnerable, participants in the Plan. Yet BOK’s

  proprietary funds are not products that a disinterested fiduciary would choose. BOK’s proprietary

  funds are excessively-priced for the large plan market, and the performance of those funds does

  not make up for the higher price that participants must pay. Plan participants would have been far

  better off with typical non-proprietary alternatives used by peer plans.

         8.      These defects also applied to BOK’s proprietary international equity fund retained

  as an option in the Plan. The costs and performance of this option did not justify its inclusion in

  the Plan’s menu, and Defendants appear to have retained it for the sole purpose of collecting fees

  for BOK and Cavanal Hill from the Plan.




                                                   3
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 4 of 37




         9.      No other ERISA-governed defined contribution plan similar in size to the Plan

  offers BOK’s proprietary funds. Indeed, the Plan is more than 6 times larger than BOK’s next

  largest customer which, not coincidently, is another employer under common control with BOK.

         10.     In retaining inferior proprietary funds, Defendants appear to act as mere patrons of

  the company, rather than fiduciaries concerned for the best interest of participants. Defendants’

  self-interested and imprudent conduct has cost the Plan millions of dollars in excessive fees and

  lost investment returns during the class period

         11.     Based on this conduct and the other conduct alleged herein, Plaintiffs assert a claim

  against Defendants for breach of their fiduciary duties of loyalty and prudence (Count One) and

  against BOK for failing to properly monitor the Committee and its members (Count Two).

                                  JURISDICTION AND VENUE

         12.     Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a)(2) and (3), which

  provide that participants in an employee retirement plan may pursue a civil action on behalf of a

  plan to remedy breaches of fiduciary duties and other unlawful conduct in violation of ERISA, and

  to obtain monetary and appropriate equitable relief as set forth in 29 U.S.C. § 1109.

         13.     This case presents a federal question under ERISA, and this Court has subject

  matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1).

         14.     Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)

  because this is the District where the Plan is administered, where the breaches of fiduciary duties

  giving rise to this action occurred, and where Defendants may be found.




                                                    4
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 5 of 37




                                          THE PARTIES

                                             PLAINTIFFS

         15.     Plaintiff Suzanne West (Plaintiff West) resides in Tulsa, Oklahoma, and

  participated in the Plan during the class period (see infra, ¶ 76). Plaintiff West’s account was

  invested in BOK’s proprietary funds. Plaintiff West has been financially injured by Defendants’

  unlawful conduct as described herein and is entitled to receive benefits in the amount of the

  difference between the value of her account at the time it was distributed and what her account

  would have been worth at that time had Defendants not violated ERISA.

         16.     Plaintiff Jeremy McMillan resides in Claremore, Oklahoma, and participated in the

  Plan during the class period (see infra, ¶ 76). Plaintiff McMillan’s account was invested in BOK’s

  proprietary funds. Plaintiff McMillan has been financially injured by Defendants’ unlawful

  conduct as described herein and is entitled to receive benefits in the amount of the difference

  between the value of his account at the time it was distributed and what his account would have

  been worth at that time had Defendants not violated ERISA.

         17.     Plaintiff Ivan Herrera resides in Glenpool, Oklahoma, and participated in the Plan

  during the class period (see infra, ¶ 76). Plaintiff Herrera’s account was invested in BOK’s

  proprietary funds. Plaintiff Herrera has been financially injured by Defendants’ unlawful conduct

  as described herein and is entitled to receive benefits in the amount of the difference between the

  value of his account at the time it was distributed and what his account would have been worth at

  that time had Defendants not violated ERISA.

                                              THE PLAN

         18.     The Plan was originally established effective January 1, 1967. The Plan is a

  “defined contribution plan” under 29 U.S.C. § 1002(34) and a qualified plan under 26 U.S.C. §

  401—a “401(k) plan.” The Plan is administered in Tulsa, Oklahoma (Tulsa County).



                                                  5
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 6 of 37




         19.     The Plan covers eligible employees of BOK and certain subsidiaries and affiliates.

  Participants’ accounts are funded through their own contributions. In addition, participants receive

  matching contributions from BOK.

         20.     The Plan had approximately $630 million in assets and 6,444 participants with

  account balances at the end of 2018, the most-recently reported year. At all times since the end of

  2013, the Plan has had more than $400 million in assets and more than 5,000 participants with

  account balances. The Plan is therefore one the of largest 1,700 defined contribution plans in the

  country, out of more than 660,000 such plans. See Private Pension Plan Bulletin (Sept. 2019), at

  12, available at https://www.dol.gov/sites/dolgov/files/EBSA/researchers/statistics/retirement-

  bulletins/private-pension-plan-bulletins-abstract-2017.pdf (hereinafter “Plan Bulletin”).

         21.     The Plan includes a capital preservation option, a target-date option, BOK Financial

  Corp. stock, and up to 15 additional options, which are generally pooled funds that invest in a

  single asset class (i.e., short-term bonds, mid-cap value stocks, etc.).

         22.     The Plan is the only retirement benefit currently offered to employees of BOK. The

  BOK defined benefit plan (traditional pension) was “frozen” in March 2006, with no service

  accruals for employees after that date.

                                              DEFENDANTS

  BOK

         23.     Defendant BOK is headquartered in Tulsa, Oklahoma. BOK is the “plan sponsor”

  within the meaning of 29 U.S.C. § 1002(16)(B) and has ultimate power and decision-making

  responsibility over the Plan. BOK “holds and manages” the assets of the Plan, according to the

  Plan’s annual Department of Labor filings. BOK also appoints and monitors the members of the

  Committee (see infra, ¶ 24), and maintains a proprietary bank collective investment trust (the




                                                    6
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 7 of 37




  Managed Allocation Portfolio Pooled Investment Trust or “MAP CIT”) through which a portion

  of the Plan’s assets are invested, including the Plan’s target-date funds. As a result of these powers

  and duties, BOK exercises discretion and control over the administration and management of the

  Plan, and over the disposition of the Plan’s assets, and is therefore a fiduciary of the Plan under 29

  U.S.C. § 1002(21)(A).

  The Committee

         24.     Defendant BOK has designated the Committee the “administrator” of the Plan

  pursuant to 29 U.S.C. § 1002(16)(A). As the Plan Administrator, the Committee is a fiduciary of

  the Plan. See 29 C.F.R. § 2509.75-8 at D-3. In addition, Defendant BOK delegated to the

  Committee the duty to determine the appropriateness of the Plan’s investment offerings and

  monitor the investment performance of those options. In discharging this duty, the Committee

  exercises discretionary authority and control over the management of the Plan and the disposition

  of the Plan’s assets, and is therefore a fiduciary of the Plan under 29 U.S.C. § 1002(21)(A). The

  members of the Committee include senior employees of BOK.

  Cavanal Hill

         25.     Defendant Cavanal Hill is a wholly-owned subsidiary of Defendant BOK. Cavanal

  Hill regularly provides investment advice to Defendant BOK regarding how to invest Plan assets

  held in the MAP CIT, including the target-date funds. Cavanal Hill receives fees, directly or

  indirectly, for its advice in connection with the Plan, and BOK relies on Cavanal Hill’s advice in

  executing investment decisions on behalf of the Plan through the MAP CIT. In discharging these

  duties, Cavanal Hill exercises discretionary authority and control over the management of the Plan

  and the disposition of the Plan’s assets, and is therefore a fiduciary of the Plan under 29 U.S.C. §

  1002(21)(A).




                                                    7
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 8 of 37




                                            BACKGROUND

                                       ERISA FIDUCIARY DUTIES

          26.     ERISA imposes strict fiduciary duties of loyalty and prudence upon Defendants.

  29 U.S.C. § 1104(a)(1) states, in relevant part, as follows:

          [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
          participants and beneficiaries and—

                  (A)     For the exclusive purpose of

                          (i)     Providing benefits to participants and their beneficiaries; and

                          (ii)    Defraying reasonable expenses of administering the plan;

                  (B)     With the care, skill, prudence, and diligence under the circumstances then
          prevailing that a prudent man acting in a like capacity and familiar with such matters would
          use in the conduct of an enterprise of like character and with like aims.

  These fiduciary obligations are considered “the highest known to the law.” LaScala v. Scrufari,

  479 F.3d 213, 219 (2d Cir. 2007) (quoting Donovan, 680 F.2d at 272 n.8); see also In re Williams

  Companies ERISA Litig., 271 F. Supp. 2d at 1341 (quoting with approval).

          27.     “Perhaps the most fundamental duty of a [fiduciary] is that he [or she] must display

  . . . complete loyalty to the interests of the beneficiary and must exclude all selfish interest and all

  consideration of the interests of third persons.” Pegram v. Herdrich, 530 U.S. 211, 224 (2000)

  (citation and internal quotation marks omitted). This duty of loyalty requires fiduciaries to act with

  an “eye single” to the interests of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000).

  Thus, “in deciding whether and to what extent to invest in a particular investment, a fiduciary must

  ordinarily consider only factors relating to the interests of plan participants and beneficiaries . . . .

  A decision to make an investment may not be influenced by [other] factors unless the investment,

  when judged solely on the basis of its economic value to the plan, would be equal or superior to

  alternative investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL




                                                     8
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 9 of 37




  222716, at *3 (Dec. 19, 1988) (emphasis added).

         28.     In addition to this overarching duty of loyalty, the duty of prudence “imposes a

  ‘prudent person’ standard by which to measure fiduciaries’ investment decisions and disposition

  of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (citation and internal

  quotation marks omitted). An ERISA fiduciary “has a continuing duty to monitor trust investments

  and remove imprudent ones” that “exists separate and apart from the [fiduciary’s] duty to exercise

  prudence in selecting investments.” Tibble, 135 S. Ct. at 1828. If an investment is imprudent, the

  plan fiduciary “must dispose of it within a reasonable time.” Id. (citation and internal quotation

  marks omitted). Moreover, fiduciaries are required to “incur only costs that are reasonable in

  amount and appropriate to the investment responsibilities of the trusteeship.” Restatement (Third)

  of Trusts § 90(c)(3) (2007); see also Restatement § 90 cmt. b (“[C]ost-conscious management is

  fundamental to prudence in the investment function.”). 1 Indeed, this is a point of emphasis under

  applicable trust law:

         [T]he duty to avoid unwarranted costs is given increased emphasis in the prudent
         investor rule. This is done to reflect the importance of market efficiency concepts
         and differences in the degrees of efficiency and inefficiency in various markets. In
         addition, this emphasis reflects the availability and continuing emergence of
         modern investment products, not only with significantly varied characteristics but
         also with similar products being offered with significantly differing costs. The duty
         to be cost conscious requires attention to such matters as the cumulation of fiduciary
         commissions with agent fees or the purchase and management charges associated
         with mutual funds and other pooled investment vehicles. In addition, active
         management strategies involve investigation expenses and other transaction costs
         ... that must be considered, realistically, in relation to the likelihood of increased
         return from such strategies.



  1
    The legal construction of an ERISA fiduciary’s duties is “derived from the common law of
  trusts.” Tibble, 135 S. Ct. at 1828 (citation and internal quotation marks omitted). Therefore “[i]n
  determining the contours of an ERISA fiduciary’s duty, courts often must look to the law of trusts.”
  Id.; see also Holdeman, 572 F.3d at 119 (“ERISA incorporates the common law of trusts[.]”)
  (quotation marks and citation omitted); In re Williams Companies ERISA Litig., 271 F. Supp. 2d
  at 1341 (“ERISA fiduciary duties are drawn from the common law of trusts[.]”).



                                                   9
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 10 of 37




   Restatement (Third) of Trusts ch. 17, intro. note (2007).

                       DUTIES AS APPLIED TO DEFINED CONTRIBUTION PLANS

          29.     Plan participants in a defined contribution plan may invest in any of the options in

   their plan’s menu. 2 However, the fact that participants exercise “independent control” over the

   assets in their account “does not serve to relieve a fiduciary from its duty to prudently select and

   monitor any…designated investment alternative offered under the plan.” 29 C.F.R. § 2550.404c-

   1(d)(2)(iv). “[A] fiduciary must initially determine, and continue to monitor, the prudence

   of each investment option available to plan participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d

   410, 423 (4th Cir. 2007). “[A] fiduciary cannot free himself from his duty … by arguing that other

   funds … could theoretically, in combination, create a prudent portfolio.” Id.

          30.     Every pooled investment product that is made available through a plan charges

   certain fees and expenses that are paid by deductions from the pool of assets in transactions that

   typically occur on a monthly or quarterly basis. For example, within each of the BOK-affiliated

   options in the Plan, fees were deducted regularly and paid to Defendants and other sub-advisers

   selected by BOK. Under ERISA, the fiduciaries of the plan must ensure that the compensation

   paid for these investments is reasonable. See 29 U.S.C. § 1104(a)(1)(1)(A)(ii) (identifying one of

   duties of fiduciaries as “defraying reasonable expenses” of administering the plan); supra at ¶ 26.



   2
     Each investment option within a defined contribution plan is generally a pooled investment
   product offering exposure to a particular asset class or sub-asset class, or a blend of asset classes.
   The broad asset classes generally include fixed investments (“capital preservation”), bonds, and
   equities. Money market funds, guaranteed investment contracts, and stable value funds are
   examples of capital preservation options. Bonds are debt securities, which are generally
   categorized by the issuer/borrower (U.S. Government, foreign governments, municipalities,
   corporations), the duration of the debt (repayable anywhere between 1 month and 30 years), and
   the credit risk associated with the particular borrower. Equity (or “stock”) investments obtain
   ownership shares of companies in anticipation of income from corporate dividends or appreciation
   in the value of the company. Equity funds are generally categorized by the size of the company
   (large cap, mid cap, small cap) and the geographic location (domestic, international).




                                                    10
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 11 of 37




                             DUTIES AS APPLIED TO COLLECTIVE TRUSTS

            31.   Collective investments trusts (CITs) are a type of pooled investment like mutual

   funds. 3 However, as a condition of exemption from federal securities laws that regulate mutual

   funds, CITs are only available to employee benefit plans. See 45 Fed. Reg. 8960, 8971-75 (Feb.

   11, 1980). Moreover, the operator of a CIT must be a bank or trust company that exercises fiduciary

   powers under supervision of federal or state banking regulators. See id. at 8973.

            32.   ERISA treats assets held in CITs as “plan assets”. See 29 C.F.R. § 2510.3-

   101(h)(1)(ii). This creates an additional layer of fiduciary responsibility compared to mutual funds.

   Not only are the plan fiduciaries who set the investment menu obligated to act prudently and

   loyally in retaining a CIT option, see Reetz v. Lowe's Companies, Inc., 5:18-cv-75, 2019 WL

   4233616, at *6 (W.D.N.C. Sept. 6, 2019) (finding a “plausible inference that the process for

   selecting or monitoring the [CIT] Fund was deficient.”), the CIT operator and adviser also are

   obligated to satisfy fiduciary standards in retaining the underlying investments of the CIT. See

   Nelsen v. Principal Glob. Inv'rs Tr. Co., 362 F. Supp. 3d 627, 641 (S.D. Iowa 2019) (CIT operator

   and adviser “not excuse[d] … from their obligation to act prudently in monitoring the underlying

   investments of the … CITs.”), reconsideration denied, 2019 WL 7496779 (S.D. Iowa Sept. 23,

   2019).

            33.   As discussed below, the target date funds in the Plan were held within a CIT

   structure rather than a mutual fund structure. This creates a separate and independent set of

   fiduciary duties with respect to these investments.


   3
     In general, CITs are able to operate at lower cost than mutual funds and have therefore gained
   traction among large 401(k) plans. See Collective Investment Trusts Versus Mutual Funds (Feb.
   8, 2017), available at https://www.planadviser.com/collective-investment-trusts-versus-mutual-
   funds/ (hereinafter “CITs Versus Mutual Funds”).



                                                    11
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 12 of 37




                                           TARGET-DATE FUNDS

          34.       Target-date funds provide exposure to a variety of asset classes, primarily equity

   and fixed income securities, with an investment mix that changes to become more conservative as

   the fund’s target date approaches. Target-date funds are generally offered as a suite of funds with

   target dates staggered 5 to 10 years apart, allowing the participant to choose the target date that

   aligns with his or her estimated retirement date. Target-date funds (including BOK’s proprietary

   target-date funds) typically use a “fund of funds” structure, meaning that each fund invests in other

   pooled invested vehicles in proportions determined by the manager of the funds.

          35.       Target-date funds are associated with the “set it and forget it” approach to investing

   by 401(k) plan participants. Participants who invest in a target-date fund typically do not expect

   to change their selection over time. Instead, participants rely on the investment manager to

   rebalance the fund and implement a sound investment strategy for their account over their

   retirement saving horizon.

          36.       Defined contribution plans have increasingly relied on target-date funds to provide

   participants with diversified investment options. In 2006, just 32% of plans offered target-date

   funds, but that number jumped to 80% by 2016. The Brightscope/ICI Defined Contribution Plan

   Profile:     A   Close    Look    at   401(k)    Plans    (June    2019),   at   37,    available   at

   https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf (hereinafter “A Close Look”). Likewise,

   the share of defined contribution plan assets invested in target-date funds increased from only 3%

   to 21% during the same period. Id.

          37.       In 2013, the “increasingly popular” decision by fiduciaries to offer target-date funds

   caused the U.S. Department of Labor (DOL), the federal agency tasked with enforcing ERISA, to

   issue “guidance to assist plan fiduciaries in selecting and monitoring TDFs.” See DEP’T OF LABOR,



                                                     12
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 13 of 37




   Target Date Retirement Funds - Tips for ERISA Plan Fiduciaries (Feb. 2013), available at

   https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-center/fact-

   sheets/target-date-retirement-funds.pdf. The DOL found that target-date funds are “attractive

   investment options for employees who do not want to actively manage their retirement savings.”

   However, the DOL also found that “considerable differences” exist between target-date fund

   providers in a highly competitive marketplace. Thus, the DOL emphasized the “important” role

   fiduciaries play in selecting a target-date product for their plans. See id. at 1. In particular, the DOL

   advised fiduciaries to scrutinize target-date fund fees because “[s]mall differences in investment

   fees and costs can have a serious impact on reducing long term retirement savings” (emphasis

   added). The DOL also directed fiduciaries to the fact that target-date funds impose layers of fees

   that must be considered and understood. See id. at 2.

                                    CAPITAL PRESERVATION OPTIONS

           38.     Another common 401(k) menu offering is a low-risk, liquid option designed for

   capital preservation. Indeed, for plans like the Plan that allow participants to make frequent

   changes to their investments, offering an “income producing, low risk, liquid” option is necessary

   to satisfy the requirements of ERISA § 404(c). See 29 C.F.R. § 2550.404c-1(b)(2)(ii)(C)(ii).

           39.     Several types of investment products offer capital preservation. Money market

   funds are mutual funds that invest only in very short-term debt securities, with the goal of

   minimizing liquidity risk and maintaining a stable asset value. Another common capital

   preservation product in 401(k) plans is a stable value fund. Stable value funds invest in longer

   duration debt securities than money market funds, as well as other assets, and therefore offer higher

   income potential. To protect against loss, an investor’s principal is covered by a contract with an

   insurer, which also helps smooth out investment losses and gains to achieve stability and liquidity




                                                      13
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 14 of 37




   similar to money market funds. As of the end of 2016, around 1.9% of 401(k) money was invested

   in money market funds, while around 8.9% was invested in insurance-based capital preservation

   products like stable value funds. See A Close Look, at 36.

           40.     Because stable value funds offer the benefits of money market funds with higher

   yield potential, experts have long touted the superiority of stable value funds for capital

   preservation in defined contribution plans. See Paul J. Donahue, Plan Sponsor Fiduciary Duty for

   the Selection of Options in Participant-Directed Defined Contribution Plans and the Choice

   Between Stable Value and Money Market, 39 AKRON L. REV. 9, 20–27 (2006) (“The choice of a

   Money Market Fund instead of a Stable Value Fund meaningfully decreases Participant wealth

   and is a clear violation of a Plan Sponsor's duty to select options as a prudent expert.”).

           41.     The choice became even more stark after the 2008 financial crisis, as money market

   fund yields retracted to close to zero and remained there until 2016, often failing to keep pace with

   inflation. During the same period, stable value funds consistently generated meaningful returns

   with no loss of principal. See Chris Tobe, CFA, Do Money-Market Funds Belong in 401(k)s?,

   MarketWatch (Aug. 30, 2013), available at http://www.marketwatch.com/story/do-money-

   market-funds-belong-in-401ks-2013-08-30 (“With yields hovering around 0%, money-market

   funds aren’t a prudent choice for a 401(k).”); Paul J. Donahue, Stable Value Re-examined, 54

   RISKS         AND       REWARDS        26,       28       (Aug.       2009),       available       at

   http://www.soa.org/library/newsletters/risks-and-rewards/2009/august/rar-2009-iss54-

   donahue.pdf. (“[S]table value participants received point-to-point protection of principal, with no

   sacrifice of return[.]”).




                                                    14
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 15 of 37




                                           MARKET SEGMENTATION

            42.        Larger 401(k) plans are able to command lower fees. The DOL acknowledged that

   asset size is an important fiduciary consideration in an early regulation interpreting ERISA’s

   standard of prudence:

            Under the “prudence” rule, the standard to which a fiduciary is held in the proper
            discharge of his investment duties is defined, in part, by what a prudent person
            acting in a like capacity and familiar with such matters would do. Thus, for
            example, it would not seem necessary for a fiduciary of a plan with assets of
            $50,000 to employ, in all respects, the same investment management techniques as
            would a fiduciary of a plan with assets of $50,000,000.
   44 Fed. Reg. 37221, 37224.
            43.        As the large 401(k) marketplace developed, competition has kept costs very low:

            Larger plans enjoy potentially significant economies of scale. In the case of
            investment expenses, they have access to more providers offering a wide range of
            investment vehicles at lower cost. Very large plans may be able to reduce
            investment expenses even more through fee-reduction negotiations with the
            providers or use of lower-cost institutional accounts.
   See OFFICE OF POLICY RESEARCH, Final Report: Study of 401(k) Plan Fees and Expenses (Apr. 13,

   1998),         at      §     4.4     available     at     https://www.dol.gov/sites/dolgov/files/legacy-

   files/ebsa/researchers/analysis/retirement/study-of-401k-plan-fees-and-expenses.pdf; see also id. § 3.7

   (“[C]ompetition makes the market for large corporation plans very efficient.”), A Close Look at 46

   (“[L]arger plans tend to have lower fees[.]”) & 51 (average expense ratios by market segment).

            44.        For this reason, the ERISA standard of prudence, as applied to a particular plan, is

   typically informed by the actions of similarly sized plans. See, e.g., Tibble v. Edison Intl., 07-cv-

   5359, 2017 WL 3523737, at *5 (C.D. Cal. Aug. 16, 2017) (crediting “unrebutted evidence … that

   a prudent fiduciary managing a 401(k) plan the size of [the plaintiffs’ plan]” would have obtained

   lower investment fund fees); Tussey v. ABB, Inc., 2:06-CV-04305, 2012 WL 1113291, at *36

   (W.D. Mo. Mar. 31, 2012) (typical fee range “for a plan of similar size” showed losses incurred

   by a plan that paid more), aff'd in relevant part, 746 F.3d 327 (8th Cir. 2014).



                                                        15
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 16 of 37




                                DEFENDANTS’ VIOLATIONS OF ERISA

   I.     THE COMMITTEE IMPRUDENTLY AND DISLOYALLY RETAINED THE BOK TARGET-DATE
          FUNDS IN SPITE OF SUPERIOR NON-PROPRIETARY ALTERNATIVES.

          45.         BOK launched its proprietary target-date funds, managed through its MAP CIT

   product, in 2005. The Committee added the BOK target-date funds to the Plan at inception, before

   the funds had an established performance record. Despite rapid expansion of the target-date market

   since that time, the Committee appears to have never revisited its choice of target-date funds for

   the Plan.

          46.         BOK’s target-date funds are significantly more expensive than superior alternatives

   in the large plan market. Indeed, the BOK target-date funds are not even viable in the large plan

   market, and have been wholly rejected by fiduciaries of other similarly-sized plans.

          47.         The Plan stands as an extreme outlier compared to other customers of BOK’s target-

   date funds. In each year from 2014 to 2018 (the most-recently reported year), the Plan was by far

   the largest ERISA plan invested in the funds, and was 2.7 to 6.7 times larger than the next largest

   plan invested in those funds. As shown by Illustration 1 below, there was not a single plan with

   $200 million in assets (other than the Plan) that invested in BOK’s target-date funds, and the

   median plan was consistently more than 100 times smaller than the Plan.

   Illustration 1
                                     Plan Assets           Next Largest BOK       Median BOK TDF
                                                              TDF Client               Client
               2014                  $436,931,346            $158,487,462              $2,484,216
               2015                  $451,496,294            $117,877,149              $3,049,254
               2016                  $520,968,173            $126,270,575              $2,991,241
               2017                  $628,544,110            $155,097,424              $3,344,878
               2018                  $631,502,675            $93,991,281 4             $3,145,660

   4
     In 2018, the second and fourth largest plans invested in BOK’s target-date funds were managed
   by other companies owned by the majority shareholder of BOK’s holding company (in other
   words, three of the top four plans were BOK and affiliates). This further reveals the extent to which
   BOK’s target-date funds were unable to gain traction among disinterested fiduciaries of similarly-
   sized plans.



                                                      16
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 17 of 37




          48.     A comparison to other products in the marketplace explains why BOK’s target-date

   funds have zero market penetration among the other 3,700 plans with more than $200 million in

   assets: excessive fees. In 2016 (the most recent year with comprehensive analysis), the average

   target-date mutual fund expense ratio for plans between $250 million and $1 billion in assets was

   between 0.45% and 0.49%. See A Close Look at 51. For plans with $10 million or less, the average

   was between 0.64% and 0.81%. See id. By comparison, BOK’s target-date funds cost 0.88%. 5 In

   short, BOK’s target-date funds charge a small market price, not a large market price, and thus

   disinterested large market fiduciaries have avoided them. 6

          49.     These comparisons actually understate the excessiveness of the fees for BOK’s

   target-date funds because BOK’s target-date funds are not mutual funds. Instead, they are part of

   BOK’s MAP CIT, a collective trust. While the same comprehensive analysis of fees paid by 401(k)

   plans is not available for collective trusts as it is for mutual funds (because collective trusts do not

   have the same public disclosure obligations), reports have shown that CITs “can cost 10 to 30 basis

   points [0.10% to 0.30%] less than mutual funds with similar features.” See CITs Versus Mutual

   Funds. 7 The excessiveness of BOK’s fees compared to target-date CITs held by similar plans, and

   compared to all target-date vehicles held by similar plans, is greater than its excess compared only

   to mutual funds.




   5
     Asset-weighted expense ratio for BOK’s target-date series in 2016. The net expense ratio for
   each vintage (2020, 2030, et seq.) varied based on the cost of the underlying assets and other fees
   assessed by BOK.
   6
     By 2019, BOK reduced the cost of its target-date funds to around 0.74%, but this remains well
   above the average for similarly-sized plans. In the meantime, mutual fund fees in the marketplace
   have continued to fall. See Fees Are In Free Fall—and They’re Not Stopping (July 23, 2019)
   (“Mutual fund fees have been falling for seven years, and the trend isn’t slowing.”), available at
   https://www.institutionalinvestor.com/article/b1gdcdxtq5rvh0/Fees-Are-In-Free-Fall-and-They-
   re-Not-Stopping. The Committee’s retention of a target-date product in 2019 that remains far more
   costly than the average target date fund in large plans in 2016 is alarming.
   7
     For this reason, there has been a “strong trend among the large plans” to use CITs. Id.



                                                     17
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 18 of 37




          50.       Examples of similar products in the marketplace further illustrate the excessiveness

   of BOK’s target-date fund fees. Target-date funds offered by other firms that use a similar

   collective trust structure and a similar passive/active hybrid model (i.e., a model that includes both

   actively-managed and passively-managed funds as underlying investments) are half the cost or

   less than BOK’s target-date funds. As shown by Illustration 2 below, these lower-cost alternatives

   have been retained by dozens of fiduciaries of other large plans, as compared to zero retention of

   BOK’s target-date funds by such plans.

   Illustration 2

          2060
                                                              Net Expense        Other $200MM+
                                                                Ratio 8              Plans 9
       FIAM 10 Blend Target Date 2060                            0.32%                  40
       TRP 11 Retirement Hybrid 2060                             0.34%                  17
       BOK MAP 2060 Fund                                        0.73%                    0

          2050
                                                              Net Expense        Other $200MM+
                                                                 Ratio                Plans
       FIAM Blend Target Date 2050                               0.32%                  41
       TRP Retirement Hybrid 2050                                0.34%                  18
       BOK MAP 2050 Fund                                        0.74%                    0

          2040
                                                              Net Expense        Other $200MM+
                                                                 Ratio                Plans
       FIAM Blend Target Date 2040                               0.32%                  41
       TRP Retirement Hybrid 2040                                0.34%                  18
       BOK MAP 2040 Fund                                        0.74%                    0



   8
     Expense ratios for non-proprietary alternatives reflect the rate class held by certain other plans
   with similar assets to the Plan. The Plan may be eligible for even lower rates based on other
   factors.
   9
     Participating plans are based on the CIT fund’s most recent Form 5500 filing. The number
   reported reflects the number of such participating plans (excluding the Plan) with more than
   $200 million in year-end assets based on the most recent Form 5500 filings by the plans.
   10
      Fidelity Institutional Asset Management.
   11
      T. Rowe Price.



                                                     18
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 19 of 37




           2030
                                                             Net Expense        Other $200MM+
                                                                Ratio                Plans
        FIAM Blend Target Date 2030                             0.32%                  42
        TRP Retirement Hybrid 2030                              0.34%                  18
        BOK MAP 2030 Fund                                      0.74%                    0

           2020
                                                             Net Expense        Other $200MM+
                                                                Ratio                Plans
        FIAM Blend Target Date 2020                             0.32%                  42
        TRP Retirement Hybrid 2020                              0.34%                  18
        BOK MAP 2020 Fund                                      0.74%                    0

           2010
                                                             Net Expense        Other $200MM+
                                                                Ratio                Plans
        FIAM Blend Target Date 2010                             0.32%                  42
        TRP Retirement Hybrid 2010                              0.34%                  18
        BOK MAP 2010 Fund                                      0.71%                    0

           Income 12
                                                             Net Expense        Other $200MM+
                                                                Ratio                Plans
        FIAM Blend Target Date Income                           0.32%                  44
        BOK MAP Conservative Income Fund                       0.68%                    0

           51.     Net returns over time failed to justify the higher fees paid by the Plan. As shown in

   Illustration 3 below, BOK’s target-date funds consistently underperformed these lower-cost non-

   proprietary alternatives with similar investment objectives and styles. 13 Moreover, the losses were

   worst for participants in the 2020 and 2030 funds, whose accounts collectively represent more than

   half of the Plan’s target-date assets.



   12
     The TRP Retirement Hybrid target-date series does not include a distinct “income” fund.
   13
      BOK’s target-date funds also have consistently underperformed accepted target-date
   benchmarks, the S&P Target Date indexes. For example, the S&P Target Date indexes are used
   by the TRP Retirement Hybrid series to benchmark fund performance. For each five-year period
   published by S&P at year-end since 2015, each BOK target-date fund underperformed its
   applicable S&P Target Date index. All funds except the 2040 fund also underperformed as of year-
   end 2014. Presumably for this reason, Defendants have eschewed target-date benchmarks in
   performance statements to participants.



                                                    19
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 20 of 37




   Illustration 3 14

          2050 15 – 15% of Plan’s Target-Date Assets
                           2013      2014      2015          2016        2017       2018       2019
                         5-Year 5-Year 5-Year               5-Year      5-Year     5-Year     5-Year
   FIAM Blend Target
                         15.52% 11.11%        7.63%         10.49%      11.45%     5.04%       8.77%
   Date 2050
   TRP Retirement
                         17.34% 11.88%        8.58%         11.22%      12.20%     5.68%       9.26%
   Hybrid 2050
   BOK MAP 2050
                         16.52% 11.91% 7.80%                10.07%     11.23%      4.33%      7.71%
   Fund

          2040 – 26% of Plan’s Target-Date Assets
                         2013      2014       2015           2016        2017       2018       2019
                        5-Year 5-Year 5-Year                5-Year      5-Year     5-Year     5-Year
   FIAM Blend Target
                        15.15% 10.96%        7.54%          10.23%      11.29%     5.04%       8.74%
   Date 2040
   TRP Retirement
                        17.27% 11.85%        8.58%          11.20%      12.12%     5.67%       9.12%
   Hybrid 2040
   BOK MAP 2040
                        15.73% 11.25% 7.39%                  9.39%     10.42%      4.15%      7.39%
   Fund

          2030 – 34% of Plan’s Target-Date Assets
                         2013      2014       2015           2016        2017       2018       2019
                        5-Year 5-Year 5-Year                5-Year      5-Year     5-Year     5-Year
   FIAM Blend Target
                        14.34% 10.30%        7.07%           9.32%      10.20%     4.98%       8.02%
   Date 2030
   TRP Retirement
                        16.56% 11.26%        8.12%          10.50%      11.10%     5.35%       8.42%
   Hybrid 2030
   BOK MAP 2030
                        14.08% 10.03% 6.50%                  8.06%      8.87%      3.87%      6.78%
   Fund




   14
      This illustration examines the annualized net return of each fund over five-year cycles, measured
   at year-end. For example, the 2013 five-year cycle starts January 1, 2009 and ends December 31,
   2013; the 2014 five-year cycle starts January 1, 2010 and ends December 31, 2014; et seq.
   Darkened cells represent 5-year cycles during which the market alternative outperformed BOK’s
   proprietary fund net of fees. Italicized text represents outperformance of more than 1% per year
   during the period.
   15
      This table starts with the 2050 fund because there is no 5-year period suitable for comparison
   for the 2060 vintage. FIAM and TRP introduced their 2060 vintages in mid-2015. The TRP 2060
   fund has outperformed BOK’s 2060 fund each full year since its inception, 2016-2019. The FIAM
   2060 fund outperformed in each full year except 2017.



                                                   20
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 21 of 37




          2020 – 18% of Plan’s Target-Date Assets
                         2013       2014      2015           2016       2017       2018       2019
                        5-Year 5-Year 5-Year                5-Year     5-Year     5-Year     5-Year
   FIAM Blend Target
                        12.75%     8.99%     6.11%          7.74%      8.26%      4.43%       6.77%
   Date 2020
   TRP Retirement
                        14.97% 10.12%        7.21%          9.09%      9.38%      4.77%       7.33%
   Hybrid 2020
   BOK MAP 2020
                        12.00% 8.59%         5.43%          6.50%      7.01%      3.53%       6.01%
   Fund

          2010 – 2% of Plan’s Target-Date Assets
                          2013      2014      2015           2016       2017       2018       2019
                         5-Year 5-Year 5-Year               5-Year     5-Year     5-Year     5-Year
   FIAM Blend Target
                        11.30%     8.01%     5.49%          6.77%      6.97%      3.93%       5.66%
   Date 2010
   TRP Retirement
                        12.68%     8.45%     5.93%          7.23%      7.21%      3.96%       6.06%
   Hybrid 2010
   BOK MAP 2010
                         9.82%     7.07%     4.36%          4.90%      5.03%      2.98%       4.95%
   Fund

          Income – 2% of Plan’s Target-Date Assets
                         2013      2014       2015           2016       2017       2018       2019
                        5-Year 5-Year 5-Year                5-Year     5-Year     5-Year     5-Year
   FIAM Blend Target
                        7.15%     5.11%      3.45%          4.17%      4.46%      3.03%       4.24%
   Date Income
   BOK MAP Cons.
                        8.27%     6.17%     3.83%           3.94%      4.04%      2.64%       4.60%
   Income Fund

          52.     A prudent and objective fiduciary in the Committee’s position would not have

   realistically expected the extra fees charged by BOK’s target-date funds to result in extra returns

   compared to available marketplace alternatives. Had the Committee conducted a fair, diligent, and

   objective review of non-proprietary options, BOK’s high-cost target-date funds would have been

   replaced with an appropriate alternative. 16




   16
      The FIAM and TRP series make apt illustrations considering their passive/active approach and
   collective trust structure in common with BOK; however, they are not the only superior options.
   As the average fees paid by large plans and other marketplace statistics show (see supra at ¶ 48),
   there are more than a thousand large 401(k) plans that have retained other lower-cost target-date
   alternatives to BOK’s target-date funds. An appropriate fiduciary investigation by the Committee
   would reveal a marketplace replete with superior lower-cost alternatives.



                                                   21
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 22 of 37




          53.      The only reason that BOK’s target-date funds have been retained in the Plan is that

   it is beneficial to BOK. The Plan’s target-date assets represent around 20% of BOK’s total target-

   date assets under management. BOK receives substantial fee revenue from the Plan’s target-date

   investment on multiple levels – the CIT management level (the largest portion of BOK’s fees) and

   through certain underlying Cavanal Hill mutual funds retained as underlying holdings (see infra

   at ¶ 57). Retaining BOK’s target-date funds in the Plan avoids loss of this revenue and depletion

   of critical assets necessary for the target-date funds to achieve basic economies of scale. While

   this is certainly beneficial to BOK, it is not prudent or in the best interest of the Plan or its

   participants.

   II.    BOK AND CAVANAL HILL FAILED TO MANAGE               THE   BOK TARGET-DATE FUNDS IN A
          LOYAL AND COST-CONSCIOUS MANNER.

          54.      BOK and Cavanal Hill failed in their separate fiduciary duty to prudently and

   loyally monitor the underlying investments of BOK’s target-date funds (see supra at ¶¶ 28, 32-

   33). Indeed, the fee excesses and underperformance of BOK’s target-date funds are attributable,

   in part, to these failures. If BOK and Cavanal Hill managed the target-date funds consistent with

   their fiduciary duties, participants would have experienced higher net investment returns.

          A.       Retention of Inferior Proprietary Funds as Underlying Investments

          55.      BOK and Cavanal Hill have retained poorly-performing proprietary mutual funds

   as underlying holdings of the BOK target-date funds. For example, for an active bond mandate,

   Defendants have continued to retain the Cavanal Hill Bond Fund, even though this fund has

   suffered substantial and consistent underperformance. As shown in Illustration 4 below, the

   Cavanal Hill Bond Fund has underperformed its benchmark index over the preceding five-year

   period for three straight years.




                                                   22
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 23 of 37




   Illustration 4
                                                             2017            2018         2019
                                                            5-Year          5-Year       5-Year
    Bloomberg Barclays US Aggregate Bond Index              2.10%           2.52%        3.05%
    Cavanal Hill Bond Fund                                  1.77%           1.92%        2.38%

          56.       A prudent and objective fiduciary engaged in appropriate monitoring of the Cavanal

   Hill Bond Fund would have investigated potential replacements for this underperforming

   proprietary fund. There were multiple superior options available. BOK and Cavanal Hill could

   have re-allocated monies to other active bond funds held by the BOK target-date funds, such as

   the MetWest Total Return Bond Fund and the PIMCO Income Fund. Alternatively, BOK and

   Cavanal Hill could have investigated other active bond funds in the marketplace with similar

   strategies to the Cavanal Hill Bond Fund, like the Baird Aggregate Bond Fund or the Western

   Asset Core Bond fund. Additionally, BOK and Cavanal Hill could have replaced their

   underperforming active fund with a passive fund designed to yield predictable returns close to the

   benchmark. Each alternative demonstrated superior performance during the periods that the

   Cavanal Hill Bond Fund failed to meet its benchmark and offered better prospects for future returns

   for BOK’s target-date funds and the Plan. 17

   Illustration 5
                                                             2017            2018         2019
                                                            5-Year          5-Year       5-Year
    MetWest Total Return Bond Fund                          2.51%           2.44%        3.03%
    PIMCO Income Fund                                       6.36%           5.49%        5.66%
    Baird Aggregate Bond                                    2.74%           2.94%        3.43%
    Western Asset Core Bond                                 3.21%           3.45%        4.02%
    Fidelity US Bond Index Fund                             2.05%           2.51%        2.99%
    Cavanal Hill Bond Fund                                  1.77%           1.92%        2.38%




   17
     In addition, each active alternative (MetWest, PIMCO, Baird, and Western Asset) outperformed
   the Cavanal Hill Bond fund over the preceding five-year cycle at year-end 2016 (2012-2016) and
   2015 (2011-2015).



                                                    23
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 24 of 37




          57.     No other fiduciary of a large ERISA plan, and no other fiduciary of a fund-of-funds

   CIT offered in a large ERISA plan, utilizes the Cavanal Hill Bond Fund. Had BOK and Cavanal

   Hill conducted a diligent and objective investigation of superior alternatives, they would not have

   retained the Cavanal Hill Bond Fund. The reason to retain it was self-serving and improper: the

   Cavanal Hill fund paid extra fees to Defendants. 18

          B.      Exclusive Use of Mutual Funds as Underlying Investments Without Proper
                  Consideration of Less-Expensive Investment Vehicles

          58.     BOK and Cavanal Hill also mismanaged the BOK target-date funds by exclusively

   utilizing mutual funds as underlying investment holdings of the BOK target-date funds and failing

   to consider lower-cost collective trust versions of the same investments. For a fund-of-funds CIT

   product like BOK’s target-date funds, choosing higher-cost mutual funds as underlying

   investments defeats the purpose of using a CIT structure in the first instance. Prudently managed

   fund-of-funds CITs utilize the lowest-cost vehicle available for a desired investment product.

          59.     As shown in Illustration 6 below, several BOK target-date underlying funds are

   available from the same managers in lower-cost CITs. Defendants’ failure to obtain the lowest-

   cost vehicle for each underlying investment cost BOK target-date participants unnecessary fees.




   18
     BOK and Cavanal Hill have utilized other proprietary mutual funds as underlying holdings of
   the BOK target-date funds. These funds also did not merit inclusion based on their fees and
   performance relative to the marketplace. The Cavanal Hill Bond Fund is the proprietary fund with
   the largest allocation from the BOK target-date funds.



                                                   24
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 25 of 37




   Illustration 6
                                                                               Lower-Cost CIT
                BOK TDF Underlying                        Cost to BOK
                                                                                Version of the
                   Mutual Fund                           TDF Participants
                                                                                Same Fund 19
    American Funds EuroPacific Growth Fund                    0.49%                0.44%
    MetWest Total Return Bond Fund                            0.44%                0.35%
    T. Rowe Price Blue Chip Growth Fund                       0.57%             0.35%-0.55%
    Federated High Yield Fund                                 0.50%                0.45%

          C.        Failure to Utilize Appropriate Share Classes

          60.       BOK and Cavanal Hill not only failed to consider alternatives to mutual funds, they

   also failed to obtain the lowest-cost shares of mutual funds held within the BOK target-date funds.

          61.       Many mutual funds have multiple classes of shares with different levels of fees.

   Generally, more expensive share classes are targeted at smaller investors with less bargaining

   power, while lower-cost share classes are targeted at institutional investors with more assets. There

   is no difference between share classes other than the cost—the different share classes hold identical

   investments. Accordingly, a prudent fiduciary managing or monitoring a fund-of-funds will use

   its assets and negotiating power to utilize the cheapest share class available.

          62.       Yet, as shown by Illustration 7 below, BOK and Cavanal Hill frequently held more

   expensive share classes of underlying investments within the target-date funds than were

   necessary. Defendants’ failure to obtain the lowest-cost shares available constitutes an additional

   breach of their fiduciary duties with respect to management of the BOK-target date funds.




   19
      Expense ratios for CITs are not subject to the same strict public disclosure requirements as
   mutual funds. CIT managers also offer more flexibility on price and are typically willing to
   negotiate. The CIT version expense ratios in this column reflect publicly-available information
   regarding rates offered by the CIT. As it is not apparent that Defendants have investigated CIT
   alternatives or attempted to negotiate a price, the precise amount of fee savings that Defendants
   could obtain for BOK target-date investors is not known at this time.



                                                    25
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 26 of 37




   Illustration 7
                    BOK TDF Underlying                               BOK TDF             Lower Fee
                       Mutual Fund                                  Class / Cost 20      Class / Cost
    MetWest Total Return Bond Fund                                    I / 0.44%            P / 0.37%
    Templeton Global Bond Fund                                       Adv / 0.65%         R6 / 0.52%
    Mainstay Large Cap Growth Fund                                    I / 0.74%          R6 / 0.62%
    Invesco Oppenheimer Developing Markets Fund                       Y / 1.07%          R6 / 0.87%
    JHancock Disciplined Value Mid Cap Fund                           I / 0.90%          R6 / 0.78%
    MSIF Discovery Fund (f/k/a Mid Cap Growth)                        I / 0.75%           IS / 0.61%
    Ivy Asset Strategy                                                I / 0.73%          R6 / 0.59%

          63.       Given BOK’s and Cavanal Hill’s mismanagement of the BOK target-date funds, it

  is no small wonder that the target-date funds charged excessive fees and have been shunned by

  fiduciaries of other large plans.

   III.   THE COMMITTEE FAILED TO INVESTIGATE                   AND   OBTAIN SUPERIOR CAPITAL
          PRESERVATION OPTIONS FOR THE PLAN.

          64.       In addition to the foregoing fiduciary breaches relating to the Plan’s target-date

   funds, there also were fiduciary breaches relating to the Plan’s capital preservation option.

   Specifically, the Committee failed to investigate alternatives to the Plan’s money market fund,

   such as a stable value fund or other mutual funds from unaffiliated fund companies.

          65.       The Plan used to offer a stable value fund. Capital preservation assets were split

   about evenly between the stable value option and BOK’s proprietary money market fund, the

   Cavanal Hill Government Securities Money Market Fund (f/k/a the Cash Management Fund). But

   then the stable value fund held by the Plan closed. Instead of investigating other stable value funds

   and replacing the closed fund with another stable value option, the Committee moved the Plan’s

   20
     This column represents a share class used by BOK and Cavanal Hill in the BOK target-date
   funds during the statutory period at a time when the lower-fee share class in the adjacent column
   was available. In certain cases, the BOK target-date funds belatedly switched to the lower-cost
   shares. In other cases, like the MetWest Total Return Fund, Defendants continue to hold the
   higher-cost shares. Expense ratios and share class designations in this illustration reflect fees and
   designations in effect when the BOK target-date funds held the more expensive shares.



                                                    26
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 27 of 37




   entire stable value investment to BOK’s proprietary money market fund.

          66.       The Committee has had years to investigate and obtain another stable value option

   for Plan participants. Yet the Committee failed to so, and all capital preservation assets in the Plan

   have remained in the BOK’s proprietary money market fund.

          67.       The Committee’s inaction was not due to any deficiency in the marketplace of

   available stable value options. Indeed, the stable value marketplace thrived in the years after the

   Committee transferred the Plan’s stable value assets to BOK’s proprietary money market fund.

   Significantly more 401(k) assets remain in insurance-based capital preservation products than

   money market funds (see supra at ¶ 39), and typical stable value fund performance, as measured

   by the Hueler Index, 21 continue to eclipse the performance of money market funds. As shown in

   Illustration 8 below, stable value funds have consistently earned more than BOK’s proprietary

   money market fund (which actually had negative real returns after accounting for inflation).

   Illustration 8
                                                   Consumer Price          Cavanal Hill Govt
                                                   Index Average             Sec MM Fund
                            Hueler Index
                                                   Percent Change          (f/k/a Cash Mgmt
                                                     (Inflation)                  Fund)
           2013                 1.84%                   1.5%                     0.02%
           2014                 1.69%                   1.6%                     0.01%
           2015                 1.77%                   0.1%                     0.01%
           2016                 1.79%                   1.3%                     0.11%
           2017                 1.96%                   2.1%                     0.63%
           2018                 2.23%                   2.4%                     1.60%
           2019                 2.51%                   2.4%                     1.97%




   21
     The Hueler Index is a composite of reported returns for more than a dozen leading stable value
   funds available in the marketplace, representing more than $100 billion in assets under
   management.



                                                    27
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 28 of 37




          68.       The reason that the Committee has failed to obtain a stable value replacement

   appears to be a selfish one: requiring all capital preservation assets in the Plan to be held in BOK’s

   proprietary fund drives more fees to BOK, and BOK does not offer a proprietary stable value fund.

          69.       The Committee’s self-serving motivation is further underscored by comparing

   BOK’s proprietary money market fund to other available money market funds. Even if the

   Committee determined that offering only a money market fund was best for participants, the

   Cavanal Hill fund still would not be a prudent choice. As shown by Illustration 9 below, the

   marketplace is replete with money market funds that charge lower fees and generate higher yields.

   Among large ERISA defined contribution plans that offer a money market option, no other plan

   offers the Cavanal Hill fund.

   Illustration 9

                                                                      2019                Other
                                                Exp. %
                                                                5-Year Ann. Ret.      $200MM+ Plans
    Vanguard Federal MM                          0.11%               1.01%                 612
    JPMCB US Govt MM                             0.21%               0.95%                  22
    Wells Fargo Govt MM                          0.20%               0.94%                  14
    Cavanal Hill Govt Sec MM                     0.26%               0.86%                   0

          70.       The Committee’s failure to consider alternative capital preservation options has left

   participants without an appropriate capital preservation option and caused substantial losses to the

   Plan though lower net income on participants’ “safe” investments.

   IV.    THE COMMITTEE IMPRUDENTLY AND DISLOYALLY RETAINED A HIGH-COST
          PROPRIETARY INTERNATIONAL EQUITY FUND DESPITE SUPERIOR ALTERNATIVES.

          71.       The Committee’s conflicted judgment also caused the Plan to retain an

   inappropriate international equity option. The BOK International Strategic Allocation Fund (“ISA

   Fund”) is another fund, like the BOK target-date funds, managed by BOK and Cavanal Hill

   through BOK’s MAP CIT product. Also like the BOK target-date funds, the ISA Fund is made up




                                                     28
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 29 of 37




   of more than a dozen underlying mutual funds. Together, the ISA Fund’s underlying funds cover

   international stock markets broadly. Participants pay a fee for BOK’s and Cavanal Hill’s

   management service, and they also bear the cost of the underlying funds.

          72.        The structure and results of the BOK ISA Fund show that it was improper for the

   Committee to retain this fund as an investment option in the Plan. The BOK ISA Fund charges

   excessive fees for the large plan market as a result of retaining primarily active mutual funds as

   underlying holdings and then adding a significant additional fee on top. The average plan similar

   in size to the Plan paid only 0.58% for international equity funds, yet the ISA Fund costs 1.04%.

   The marketplace offers numerous other products that cover international stock markets with the

   same breadth and charge “all-in” fees below what BOK and Cavanal Hill charge for the ISA Fund.

   Not surprisingly, lower-cost non-proprietary options have consistently outperformed BOK’s

   proprietary fund, as shown in Illustration 10 below.

   Illustration 10

                                                    Exp.                                  Other
                                                              2017      2018      2019
                                                                                        $200MM+
                                                     %       5-Year    5-Year    5-Year
                                                                                          Plans
    Vanguard Total International Stock Fund        0.08%     7.14%      0.97%    5.88%    1,040
    T. Rowe Price Overseas Stock Fund              0.81%     8.17%      0.66%    5.87%      20
    BOK ISA Fund                                   1.04%     7.06%     -0.17%    5.14%       0

          73.        BOK and Cavanal Hill have not demonstrated any special skill in managing the

   ISA fund to warrant retention of this fund in the Plan or payment of BOK’s and Cavanal Hill’s

   excessive fees for this fund.

                PLAINTIFFS LACKED KNOWLEDGE OF DEFENDANTS’ ERISA VIOLATIONS

          74.        Plaintiffs did not have actual knowledge of all material facts (including, among

   other things, the costs of the Plan’s investments vis-à-vis comparable investments in similarly-

   sized plans, the performance of the Plan’s investments vis-à-vis comparable investments in



                                                    29
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 30 of 37




   similarly-sized plans, the differences between money market funds and stable value funds, the

   history of the Plan’s investment menu, the actions of fiduciaries of other plans similar in size to

   the Plan, and the nature of all payments received by BOK and Cavanal Hill as a result of the Plan’s

   investments) necessary to understand that Defendants breached their fiduciary duties and engaged

   in other unlawful conduct in violation of ERISA, until shortly before this suit was filed. Further,

   Plaintiffs do not have actual knowledge of the specifics of Defendants’ decision-making process

   with respect to the Plan or the Plan’s investments because this information is solely within the

   possession of Defendants prior to discovery. For purposes of this Complaint, Plaintiffs have drawn

   reasonable inferences regarding these processes based upon (among other things) the facts set forth

   above.

                                   CLASS ACTION ALLEGATIONS

            75.    29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

   an action on behalf of the Plan to obtain for the Plan the remedies provided by 29 U.S.C. § 1109(a).

   Plaintiffs seek certification of this action as a class action pursuant to this statutory provision and

   Fed. R. Civ. P. 23.

            76.    Plaintiffs assert their claims in Counts I - II on behalf of the following class: 22

            All participants and beneficiaries of the Plan whose Plan accounts held BOK’s
            proprietary funds at any time on or after March 11, 2014, excluding Defendants,
            members of the Committee, any other persons with responsibility for the Plan’s
            investment functions, persons with responsibility for the investment functions of
            the MAP CIT or Cavanal Hill Funds, and members of BOK’s Board of Directors
            (or the Board of Directors of BOK’s holding company).




   22
      Plaintiffs reserve the right to revise their class definition, and to propose other or additional
   classes, in subsequent pleadings or their motion for class certification.



                                                     30
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 31 of 37




          77.     Numerosity: The Class is so numerous that joinder of all Class members is

   impracticable. The Plan had more than 5,000 participants at all times during the applicable

   statutory period.

          78.     Typicality:     Plaintiffs’ claims are typical of the Class members’ claims. Like

   other Class members, Plaintiffs are participants in the Plan who have suffered injuries as a result

   of Defendants’ mismanagement of the Plan and the Plan’s proprietary investments. Defendants’

   treatment of Plaintiffs is consistent with their treatment of other Class members with regard to the

   Plan and the Plan’s investments. Defendants managed the Plan as a single entity, and therefore

   Defendants’ imprudent decisions affected all Plan participants similarly.

          79.     Adequacy:       Plaintiffs will fairly and adequately protect the interests of the Class.

   Plaintiffs’ interests are aligned with the Class that they seek to represent, and Plaintiffs have

   retained counsel experienced in complex class action litigation. Plaintiffs do not have any conflicts

   of interest with any Class members that would impair or impede their ability to represent such

   Class members.

          80.     Commonality: Common questions of law and fact exist as to all Class members and

   predominate over any questions solely affecting individual Class members, including but not

   limited to:

                  a.      Whether Defendants are fiduciaries of the Plan;

                  b.      Whether Defendants breached their duty of loyalty by engaging in
                          the conduct described herein;

                  c.      Whether Defendants breached their duty of prudence by engaging
                          in the conduct described herein;

                  d.      Whether BOK breached its duty to monitor the Committee and its
                          members;

                  e.      The proper measure of monetary relief; and




                                                    31
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 32 of 37




                  f.       The proper form of equitable and injunctive relief.

          81.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) because

   prosecuting separate actions against Defendants would create a risk of inconsistent or varying

   adjudications with respect to individual class members that would establish incompatible standards

   of conduct for Defendants.

          82.          Class certification is also appropriate under Fed. R. Civ. P. 23(b)(1)(B) because

   adjudications with respect to individual Plan participants, as a practical matter, would be

   dispositive of the interests of other Plan participants or would substantially impair or impede their

   ability to protect their interests. Any award of equitable relief by the Court, such as removal of or

   replacement of particular Plan investments, removal or replacement of a Plan fiduciary, or

   appointment of an independent fiduciary, would be dispositive of non-party participants’ interests.

   The accounting and restoration of property of the Plan that would be required under 29 U.S.C. §§

   1109 and 1132 would be similarly dispositive of the interests of other Plan participants.

          83.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

   questions of law and fact common to the Class predominate over any questions affecting only

   individual Class members, and because a class action is superior to other available methods for the

   fair and efficient adjudication of this litigation. Defendants’ conduct described in this Complaint

   has applied to all members of the Class. Class members do not have an interest in pursuing separate

   actions against Defendants, as the amount of each Class member’s individual claims is relatively

   small compared to the expense and burden of individual prosecution, and Plaintiffs are unaware

   of any similar claims brought against Defendants by any Class members on an individual basis.

   Class certification also will obviate the need for unduly duplicative litigation that might result in

   inconsistent judgments concerning Defendants’ practices. Moreover, management of this action




                                                     32
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 33 of 37




   as a class action will not present any likely difficulties. In the interests of justice and judicial

   efficiency, it would be desirable to concentrate the litigation of all Class members’ claims in a

   single forum.




                                             COUNT I
                              Breach of Duties of Loyalty and Prudence
                                   29 U.S.C. § 1104(a)(1)(A)–(B)

          84.      Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

   1102(a)(1).

          85.      29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

   Defendants in their administration of the Plan and in their selection, monitoring, and management

   of Plan investments.

          86.      As described throughout this Complaint, Defendants breached their fiduciary duties

   with respect to the Plan by (among other things):

                   a.     Retaining high-cost and poor performing proprietary funds;
                   b.     Failing to manage the BOK target-date funds in a loyal and cost-
                          conscious manner, as required of operators and advisers of
                          collective investment trusts; and
                   c.     Failing to investigate appropriate non-proprietary alternatives both
                          as fiduciaries with respect to the Plan’s investment menu and the
                          underlying holdings of the MAP CIT funds.

       87.         Based on the actions and omissions described above and elsewhere in this

   Complaint, Defendants failed to discharge their duties with respect to the Plan solely in the interest

   of the participants and beneficiaries of the Plan, and for the exclusive purpose of providing benefits

   to participants and their beneficiaries and defraying reasonable expenses of administering the Plan,

   in violation of their fiduciary duty of loyalty under 29 U.S.C. § 1104(a)(1)(A).




                                                    33
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 34 of 37




          88.       Based on the actions and omissions described above and elsewhere in this

   Complaint, Defendants also failed to discharge their duties with respect to the Plan with the care,

   skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

   in a like capacity and familiar with such matters would have used in the conduct of an enterprise

   of like character and with like aims, thereby breaching their duties under 29 U.S.C. §

   1104(a)(1)(B).

          89.       As a consequence of Defendants’ breaches of their fiduciary duties, the Plan has

   suffered millions of dollars in losses.

          90.       Pursuant to 29 U.S.C. § 1109(a), 1132(a)(2), and 1132(a)(3), Defendants are liable

   to make good to the Plan all losses resulting from Defendants’ fiduciary breaches, and to disgorge

   all associated profits. In addition, the Plan and Plan participants are entitled to further equitable

   and injunctive relief to redress Defendants’ fiduciary breaches.

          91.       Each Defendant knowingly participated in each breach of the other Defendants,

   knowing that such acts were a breach; enabled the other Defendants to commit breaches by failing

   to lawfully discharge such Defendant’s own duties; and knew of the breaches by the other

   Defendants and failed to make any reasonable and timely effort under the circumstances to remedy

   the breaches. Accordingly, each Defendant is also liable for the losses caused by the breaches of

   its co-fiduciaries under 29 U.S.C. § 1105(a).

                                               COUNT II
                                   Failure to Monitor the Committee

          92.       As alleged throughout the Complaint, the Committee is a fiduciary of the Plan.

          93.       BOK is responsible for appointing and removing the members of the Committee.

          94.       Given that BOK had responsibility to appoint and remove members of the

   Committee, BOK had a fiduciary responsibility to monitor the performance of the Committee and




                                                    34
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 35 of 37




   its members, to ensure they were performing their duties lawfully and appropriately, in a manner

   that was consistent with ERISA. See 29 C.F.R. § 2509.75-8, FR-17.

          95.     A monitoring fiduciary must take prompt and effective action to protect the Plan

   and its participants when its appointees are not meeting their fiduciary obligations under ERISA

   or otherwise failing to carry out their duties lawfully and appropriately.

          96.     BOK breached its fiduciary monitoring duties by, among other things:

                  a.      Failing to monitor and evaluate the performance of the Committee
                          and its members, or have a system in place for doing so, standing
                          idly by as the Plan suffered substantial losses as a result of the
                          imprudent and disloyal actions and omissions of the Committee;

                  b.      failing to monitor the Committee’s fiduciary processes, which
                          would have alerted a prudent fiduciary to the breaches of fiduciary
                          duties described herein;

                  c.      failing to implement a system to avoid conflicts of interest that
                          tainted the decisions made by the Committee;

                  d.      failing to remove fiduciaries whose performance was inadequate for
                          the reasons described above, to the detriment of the Plan and Plan
                          participants’ retirement savings; and

                  e.      Tolerating the Committee’s disloyal and imprudent actions because
                          BOK was the beneficiary of those improper actions.

          97.     As a consequence of the foregoing breaches of the duty to monitor, the Plan and

   Plan participants have suffered millions of dollars in losses.

          98.     Pursuant to 29 U.S.C. § 1109(a), 1132(a)(2), and 1132(a)(3), BOK is liable to

   restore to the Plan all losses suffered as a result of BOK’s failure to properly monitor the

   Committee and its members and must disgorge all profits resulting from its failure to monitor. In

   addition, the Plan and Plan participants are entitled to further equitable and injunctive relief.




                                                     35
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 36 of 37




                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, as representatives of the Class defined herein, and on behalf of

   the Plan, pray for relief as follows:

          a.      A determination that this action may proceed as a class action under Rule
                  23(b)(1), or in the alternative, Rule 23(b)(3) of the Federal Rules of Civil
                  Procedure;

          b.      Designation of Plaintiffs as Class Representatives and designation of
                  Plaintiffs’ counsel as Class Counsel;

          c.      A declaration that Defendants have breached their fiduciary duties in the
                  manner described in the Complaint;

          d.      A declaration that BOK breached its duty to monitor other Plan fiduciaries;

          e.      An order compelling Defendants to personally make good to the Plan all
                  losses that the Plan incurred as a result of the breaches of fiduciary duties
                  and other ERISA violations described above;

          f.      An order compelling Defendants BOK and Cavanal Hill to disgorge all
                  profits received from the Plan;

          g.      An order enjoining Defendants from any further violations of their ERISA
                  fiduciary responsibilities, obligations, and duties;

          h.      Other equitable relief to redress Defendants’ unlawful practices and to
                  enforce the provisions of ERISA as may be appropriate, including
                  appointment of an independent fiduciary or fiduciaries to run the Plan;
                  removal or replacement of Plan fiduciaries deemed to have breached their
                  fiduciary duties; and removal or replacement of improperly retained
                  investment options;

          i.      An award of pre-judgment interest;

          j.      An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and
                  the common fund doctrine;

          k.      Such other and further relief as the Court deems equitable and just.




                                                   36
Case 4:20-cv-00101-JED-FHM Document 2 Filed in USDC ND/OK on 03/12/20 Page 37 of 37




   Dated: March 12, 2020              HAMMONS, HURST & ASSOCIATES
                                      By: s/Mark Hammons
                                      Mark E. Hammons, Sr., OK Bar No. 3784
                                      325 Dean A. McGee Ave.
                                      Oklahoma City, OK 73102
                                      Telephone: 405-235-6100
                                      Facsimile: 405-235-6111
                                      amberashby@hammonslaw.com


                                      NICHOLS KASTER, PLLP
                                      Kai H. Richter, MN Bar No. 0296545*
                                      Paul J. Lukas, MN Bar No. 22084X*
                                      Brock J. Specht, MN Bar No. 0388343*
                                      Benjamin J. Bauer, MN Bar No. 0348853*
                                      Christopher Theophillus Smith, MN Bar No.
                                      0401091*
                                              * pro hac vice application forthcoming
                                      4600 IDS Center
                                      80 S 8th Street
                                      Minneapolis, MN 55402
                                      Telephone: 612-256-3200
                                      Facsimile: 612-338-4878
                                      krichter@nka.com
                                      lukas@nka.com
                                      bspecht@nka.com
                                      bbauer@nka.com
                                      tsmith@nka.com

                                      ATTORNEYS FOR PLAINTIFFS




                                        37
